



COURT OF APPEAL FOR ONTARIO

CITATION: Canada (Attorney General) v. Mennes, 2014 ONCA 690

DATE: 20141009

DOCKET: C55831

Feldman, Lauwers and Strathy JJ.A.

BETWEEN

The Attorney General of Canada

Applicant (Respondent)

and

Emilius Margareta Marcus Mennes
    (aka Emile M.M. Mennes)

Respondent (Appellant)

Emilius Margareta Marcus Mennes, in person

Ayesha Laldin, for the respondent

Heard: March 12, 2014

On appeal from the order of Justice Hugh K. OConnell of
    the Superior Court of Justice, dated July 3, 2012.

By the Court:

[1]

On application made by the Attorney General of Canada (AGC) under s.
    140 of the
Courts of Justice Act
, R.S.O.
    1990, c. C.43
, the appellant was found to be a vexatious litigant
    in the courts of Ontario. The application was heard over two days, on February
    10, 2012 and March 12, 2012.

[2]

The appellant appeals the order declaring him a vexatious litigant. In
    oral argument, the appellant stated that the sole issue in this appeal is
    whether he was denied natural justice by the application judge. The appellant
    takes issue with the procedure adopted by the application judge and asserts
    that the application judges conduct gave rise to a reasonable apprehension of
    bias.

[3]

For the reasons that follow, the appeal is dismissed.

FACTS

[4]

The respondents application consisted of an 11-volume record attached
    to a 25-page affidavit from a lawyer at the Department of Justice Canada, Ms. Glynis
    Evans, plus a factum. The affidavit provided a chronology of proceedings
    involving the appellant. Ms. Evans prepared the affidavit based on: 1) her
    search of the Department of Justices files; 2) documents retrieved from other
    counsel, and documents obtained from the Superior Court of Justice Registry at
    Cobourg, Ontario; 3) her review of parts of the appellants Correctional Service
    of Canada file; and 4) her conduct representing the respondent in one
    proceeding commenced by the appellant. The respondents factum explains that 95
    of the 99 exhibits to the affidavit are 60 documents prepared by Mr. Mennes and
    35 court judgments and transcripts. The other four are two Correctional Service
    of Canada records relating to Mr. Mennes and two documents prepared by counsel for
    the AGC.

[5]

The affidavit discloses that the appellant is an inmate at Warkworth
    Institution in Campbellford, Ontario, having been declared a dangerous offender
    and sentenced to indeterminate incarceration on November 13, 1996, and that he
    was declared a vexatious litigant in the Federal Court in 2004. The affidavit then
    goes on to describe, by court file number, the proceedings initiated by the
    appellant that form the subject of the current application.

[6]

The respondent served the vexatious litigant application on the
    appellant on January 12, 2012, returnable on February 10, 2012 at Cobourg. By
    letter dated January 14, 2012, the appellant served his Notice of Appearance,
    gave notice that he would be serving a responding affidavit, and requested the
    opportunity to cross-examine Ms. Evans on her affidavit. In response, by letter
    dated January 16, 2012, the respondent agreed to arrange for a court reporter
    to attend at Warkworth Institution for the cross-examination of Ms. Evans by
    January 30, 2012, in order to have the transcript prepared in time for the
    hearing.

[7]

The appellant responded with a letter dated January 30, 2012. He advised
    that he had completed a preliminary review of the application and needed more time
    to compile and file his response in accordance with the
Rules of Civil
    Procedure
, R.R.O. 1990, Reg. 194, suggesting that it was unrealistic to
    believe that the application would even be heard before the end of 2012. As
    part of his proposed timetable, the appellant indicated that he would need 55
    days to prepare for and conduct the cross-examination of Ms. Evans.

[8]

On February 7, 2012, the appellant served a motion on short notice,
    including a motion record and book of authorities, returnable on February 10. He
    raised a preliminary objection to the vexatious litigant application, sought remedies
    under the
Canadian Charter of Rights and Freedoms

for the return of his computer system, as
    well as a stay of the AGCs application on such terms as the Court considers
    just so as to ensure that [the appellant] is able to, in fact, complete all
    steps with reasonable diligence necessary to completion of his full, intended
    response in making full opposition to the AGCs application. The respondent
    filed material opposing the appellants motion.

Proceedings on February 10, 2012

[9]

The parties appeared before OConnell J. in Cobourg on February 10, 2012.
    Although transcripts of the hearing before OConnell J. were not provided to this
    court before the hearing of the appeal, the court asked the Crown to obtain
    those transcripts following the hearing, and the court has had the opportunity
    to read them. The court also received additional submissions from the appellant
    following receipt of the transcripts.

[10]

On
    February 10, OConnell J. attempted to deal with the issues raised by both
    parties in an orderly manner. The appellants motion for a stay raised the
    issue that he needed additional time to prepare his response to the vexatious
    litigant application. The application judge focussed initially on the
    appellants request to cross-examine Ms. Evans on her affidavit and his
    expressed need for 55 days to prepare for and conduct that cross-examination.
    The application judge asked the appellant if he could deal with the cross-examination
    issue first and the appellant agreed.

[11]

The
    application judge heard submissions from both parties, then made an oral ruling
    that the appellant could not cross-examine Ms. Evans on her affidavit. He
    characterized the affidavit as a simple, historical traipse, if I can call it
    that, through various court proceedings that Mr. Mennes has been involved in
    and for which the [C]rown now says Mr. Mennes should be tagged with the moniker
    of a vexatious litigant. Ms. Evans did not offer any opinion evidence or
    discuss anything beyond court proceedings. The application judge noted that the
    appellant wanted to spend many days cross-examining. He also noted that the
    appellants complaint that the affidavit was incomplete could be addressed by him
    in his own material.

[12]

Following
    that ruling, the appellant objected that the court had not dealt with his motion,
    which sought, among other things, a remedy under s. 24(1) of the
Charter
for the return of his computer. The appellant said he needed his computer to respond
    to the vexatious litigant application. In response to the appellants motion,
    the respondent had filed an affidavit from a corrections officer supervisor,
    Ms. Brown. The appellant had earlier indicated that he wanted to cross-examine
    Ms. Brown. The application judge asked both parties for their submissions on the
    appellants request to cross-examine Ms. Brown and on the appellants
    preliminary motion. Ultimately, the appellant withdrew his request to
    cross-examine Ms. Brown at that time. The application judge ruled that the
    appellants preliminary motion seeking the return of his computer was not
    related to the vexatious litigant application and would be dealt with at a later
    time.

[13]

The
    application judge also ruled that the appellant could file a five-page responding
    affidavit addressing what was missing from Ms. Evans affidavit. He added that
    the Crown could not add anything to its record, and the Crown confirmed that it
    would not seek to do so.

[14]

The
    court then heard the respondents oral submissions on the vexatious litigant
    application. The application judge ruled that the appellant would be given additional
    time to prepare his response to the application. The application was adjourned
    to March 12, 2012. The appellant was given until March 6 to serve and file his five-page
    affidavit.

Proceedings on March 12, 2012

[15]

On
    the March 12 return date, the application judge advised that he had received a
    lengthy letter from the appellant complaining about his conduct of the
    proceedings on February 10 and asking him to recuse himself from any further
    hearing of the vexatious litigant application. The nine-page letter was filed
    as an exhibit. The Crown opposed the motion for recusal. Oral submissions were
    heard from both parties. The application judge then delivered oral reasons for
    his decision not to recuse himself.

[16]

The
    appellant had indicated in his letter and again orally that he would not
    participate any further if the judge did not recuse himself. The appellant had
    not filed an affidavit or any other responding material to the application. The
    judge gave the appellant the opportunity to reconsider his decision not to
    participate further, but he declined. The judge then reserved his decision on
    the AGCs application. He delivered written reasons declaring the appellant a
    vexatious litigant on July 3, 2012.

ISSUES

[17]

This
    appeal raises the following issues:

(1) Did the conduct of the proceedings by the
    application judge on February 10, 2012 give rise to a reasonable apprehension
    of bias or a denial of natural justice?

(2) Did the application judge err in law by denying the
    appellant the opportunity to cross-examine Ms. Evans on her affidavit or by
    limiting the appellants responding affidavit to 5 pages?

(3) Did the application judge err in law in finding the
    appellant to be a vexatious litigant?

ANALYSIS

(1)

Reasonable Apprehension of Bias and Denial of Natural Justice

[18]

The
    appellants complaint is two-fold. He says first that the application judge did
    not allow him to proceed with his stay motion before hearing the argument on
    the vexatious litigant application. The judge dealt first with whether Ms.
    Evans could be cross-examined; then he heard some submissions on the stay and
    ruled that the stay motion would be heard on another day. Second, the appellant
    says that the judge interrupted him many times and redirected the argument,
    while he did not interrupt respondents counsel during her argument of the
    merits of the application. He says the number, and some of the content, of the
    interruptions gave rise to a reasonable apprehension of bias. As examples, the
    appellant points to the application judge saying to him, Ive got big ears,
    and that he did not need a parade of paper filed by the appellant.

[19]

In
Chippewas of Mnjikaning First Nation v. Chiefs of Ontario
,

2010
    ONCA 47, 265 O.A.C. 247, leave to appeal to S.C.C. refused (2010), 276 O.A.C.
    398, at para. 229, this court reconfirmed the test for reasonable apprehension
    of bias from the dissenting reasons of de Grandpré J. in
Committee for
    Justice and Liberty v. Canada (National Energy Board)
, [1978] 1 S.C.R. 369
    at p. 394:

what would an informed person, viewing the matter
    realistically and practically  and having thought the matter through  conclude.
    Would he think that it is more likely than not that [the decision-maker],
    whether consciously or unconsciously, would not decide fairly.

[20]

In
    addition, the grounds for the apprehension of bias must be substantial. The test
    is objective and fact specific. According to
Chippewas
, at para. 230:

the trial record must be assessed in its totality and the
    interventions complained of must be evaluated cumulatively rather than as
    isolated occurrences, from the perspective of a reasonable observer throughout
    the trial. [References omitted.]

[21]

In
Chippewas
, at paras. 231 and 237, this court also emphasized the
    inherent authority of a trial judge (and that would include a judge hearing an
    application or a motion) to control the courts process and, in exercising
    that authority, a trial judge will often be required to intervene in the
    proceedings, including by asking questions of counsel, making comments or
    giving directions about the course of the trial. Judges should intervene in a
    judicious manner without expressions of annoyance, impatience or sarcasm:
Chippewas
,

at para. 240. But there is a strong presumption that judges do conduct
    themselves fairly and impartially. A debate between the judge and counsel over
    the issues at hand is not a basis for reasonable apprehension of bias. This
    court stated at para. 243:

In the end, an appellate court should only intervene if
    satisfied that the trial judges interventions, considered in the context of
    the entire trial, created a reasonable apprehension that the trial judge was biased.

[22]

We
    have reviewed the entire transcript of both appearances on February 10 and
    March 12, 2012 in order to have a full appreciation of the entire proceeding. While
    the application judge was very involved in asking questions and giving
    directions to both counsel for the AGC and to the appellant during the first
    part of the hearing on February 10, it was in order to structure the proceeding
    and to understand what needed to be decided procedurally for the respondents
    application as well as for the appellants motion to stay. These interventions
    were polite, as was the appellant throughout. The application judges use of phrases
    such as I have big ears to indicate that he would listen to the appellants
    whole argument were an attempt to be more informal during a lengthy proceeding.
    Finally, while the application judge rarely interrupted the respondents
    argument on the merits of the vexatious litigant application, there were no
    procedural issues to address in that part of the argument.

[23]

Viewing
    the proceeding in full, and applying an objective test, we agree with the
    application judge in his non-recusal ruling that his interventions could not
    and did not create a reasonable apprehension of bias. Nor was there a denial of
    natural justice. The appellant was given a full opportunity to address the
    order of the proceedings and the cross-examination of Ms. Evans. He did not
    like or agree with the judges decisions, but those decisions were reached
    fairly.

(2)

Cross-examination and responding affidavit

[24]

The
    respondent set a 28 day lead time before the original return date of the
    application to give the appellant the opportunity to cross-examine Ms. Evans
    and to file responding material. In response to the appellants indication that
    he wished to cross-examine, the respondent agreed to facilitate arrangements
    for a court reporter to attend at the Warkworth Institution for that
    cross-examination to be held in a timely manner so that the transcript could be
    prepared for the return of the application.

[25]

The
    appellant, however, did not respond to the AGCs vexatious litigant
    application, nor did he cross-examine Ms. Evans. He indicated that he would
    need 55 days to prepare for and conduct the cross-examination and more time to
    prepare responding materials. Instead, he prepared and served his motion on
    short notice for a stay and
Charter
remedies returnable on the date
    set for the application.

[26]

When an affidavit is submitted in support of a motion or an
    application, the general rule is that the responding party has the right to
    cross-examine on that affidavit: rule 39.02(1). Perell J. has recently
    synthesized the case law on the scope of cross-examination on an affidavit in
    an application or motion in
Ontario v. Rothmans Inc
., 2011 ONSC 2504,
    5 C.P.C. (7th) 112, at paras. 138-149.

[27]

However,
    the right to cross-examine on an affidavit is always subject to the courts
    discretion to control its own process. In
Confectionately Yours, Inc. (Re)
(2002), 219 D.L.R. (4th) 72 (Ont. C.A.), leave to appeal to S.C.C. refused,
    [2002] S.C.C.A. No. 460, at para. 65,

Borins J.A. stated:

Although there is a
prima facie
right to cross-examine
    upon an affidavit, the court has discretion to control its own process by
    preventing cross-examination or limiting it, where it is in the interests of
    justice to do so. See,
e.g.
,
Re Ferguson and Imax Systems Corp.
(1984), 47 O.R. (2d) 225, 11 D.L.R. (4th) 249 (Div. Ct.).

[28]

In
    her submissions, the Crown referred the application judge to a recent Superior
    Court decision,
Portelance v. Williams
, 2010 ONSC 5765, which held
    that, where a party seeks to examine a witness for a pending motion or
    application under rule 39.03 of the
Rules of Civil Procedure
, the
    party must show a reasonable evidentiary basis for the relevance of the
    proposed evidence. The application judge relied on
Portelance
in
    holding that the appellant had not met his onus to justify the
    cross-examination because of the uncontroversial nature of the affidavit.

[29]

Portelance
is not directly applicable, because
Portelance
involved the examination of a proposed witness, not cross-examination on
    an affidavit. However, the judges conclusion that the application would
    proceed without cross-examination was open to him and is entitled to deference.
    The circumstances of this case amply support his conclusion. The affidavit
    consisted of an uncontroversial recitation of proceedings initiated and
    discontinued by the appellant. The appellant was requesting an unreasonable
    period of 55 days to prepare for and conduct the cross-examination. The appellant
    could address any incompleteness in Ms. Evans affidavit by filing his own
    material. Furthermore, the appellant had declined to file any material or
    conduct the cross-examination during the period before the original return date
    of the application.

[30]

In
    deciding on a fair process that would both allow the vexatious litigant application
    to be heard within a reasonable time, and also give the appellant the
    opportunity to prepare his response to the application, the judge concluded
    that the best process was to hear the AGCs oral submissions on the application
    on February 10, and then to adjourn for several weeks to allow the appellant to
    file an affidavit and respond fully to the application. The application judge limited
    the appellants affidavit to 5 pages to try to ensure that it contained only
    anything that the appellant wished to include that he believed was relevant and
    was omitted from the Evans affidavit. This procedural decision also attracts
    the deference of this court. The application judge noted that the appellant had
    made only a raw allegation that the Crowns record was incomplete. Had there
    been a reason why the appellant would need to file a lengthier affidavit, no
    doubt he would have been allowed to do so.

(3)

The vexatious litigant order

[31]

The application judge gave full and careful reasons for his
    ruling that the appellant is a vexatious litigant and is prohibited from
    commencing further proceedings without leave of the court. The application
    judge referred to s. 140(1) of the
Courts of Justice Act
, and to the
    factors to be considered on a vexatious litigant application, set out by Henry
    J. in
Re Lang Michener and Fabian
(1987), 59 O.R. (2d) 353 (H.C.J.),
    at pp. 358-59. He reviewed the appellants conduct in commencing 14 proceedings
    and seven appeals in the Ontario courts after he was declared a vexatious
    litigant by the Federal Court and prohibited from litigating there without
    leave. These proceedings had no merit and could not succeed. The appellant
    abandoned proceedings, then recommenced them. He used the
habeus corpus
remedy as a way to continue to challenge his convictions for sexual assault on
    two young boys and the finding that he is a dangerous offender. He improperly
    harassed and disparaged a number of corrections officials by seeking improperly
    to have them held in contempt. His misuse of the justice system constituted
    disrespect for and abuse of the administration of justice.

[32]

We see no error in the application judges analysis and his
    conclusion.

[33]

The appeal is dismissed with costs fixed at $5,000,
    inclusive of disbursements and HST.

Released: KNF October 9, 2014

K. Feldman J.A.

P. Lauwers J.A.

G.R. Strathy J.A.


